Citation Nr: 1702171	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1986 to January 1989.  This service included active duty service in Korea from September 1987 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of case has since been transferred to the RO in St. Louis, Missouri.  That office forwarded the Veteran's appeal to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In February 2014 and September 2014, the Board remanded the appeal for further development.  After completion of this development by the RO, the case was returned to the Board for appellate review.  

In April 2015, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2016); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  An April 2015 VHA report from a VA psychiatrist has been associated with the VBMS folder.  

In a September 2015 Board decision, the Board denied the Veteran's claims for service connection for an acquired psychiatric disorder and service connection for PTSD.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2016 Order, the Court partially vacated and remanded the Board's decision on the issue of service connection for an acquired psychiatric disorder (other than PTSD), for proceedings consistent with a Joint Motions for Vacatur and Remand (hereinafter - Joint Motion).  

The May 2016 Joint Motion indicated the Board had erred insofar as it failed to consider whether the Veteran's acquired psychiatric disorder, other than PTSD, existed in service and whether it is related to his current psychiatric problems.  The Joint Motion directed the Board to secure a clarifying medical opinion to address this particular issue.  The Joint Motion requested that the Court enter an Order "partially vacating" and remanding the Board's September 2015 decision, in accordance with the foregoing discussion.  

With regard to the issue of service connection for PTSD that was denied in the Board's earlier September 2015 decision, the May 2016 Joint Motion left this issue undisturbed.  Therefore, the Court appeared to consider the PTSD matter to have been abandoned on appeal.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997) (claims not argued on appeal are deemed abandoned); Bucklinger v. Brown, 5 Vet.App. 435, 436 (1993).  A determination that an issue has been abandoned on appeal means that the Court has not reviewed the merits of the Board's decision for that issue.  Cacciola v. Gibson, 27 Vet. App. 45, 55-58 (2014).  Moreover, the Veteran's attorney in a later November 2016 attorney letter only requested that the Board grant entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  No argument was proffered with regard to service connection for PTSD.  When an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  Therefore, the issue of service connection for PTSD is no longer on appeal before the Board.  

Upon return from the Court, in a July 2016 letter, the Board notified the Veteran that he had 90 days to submit additional argument or evidence with an indication as to whether he desired a remand for the RO to consider the argument or evidence or whether he waived this right.  See 38 C.F.R. § 20.1304 (2016).  Additionally, in an October 2016 letter, the Board granted the Veteran a further extension of time to submit evidence.  In response, the Veteran's attorney submitted a November 2016 private psychological evaluation from Dr. D.M., Ph.D.  This submission included a November 2016 attorney letter with a waiver of RO consideration for this evidence.  Therefore, the Board will proceed to review this evidence and adjudicate the appeal.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's current major depressive disorder with anxiety is related to stressful events and incidents of his military service in Korea, as a heavy anti-armor weapons infantryman from 1987 to 1989.  


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the Veteran has major depressive disorder with anxiety that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), (d) (2016).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection claim on appeal for an acquired psychiatric disorder.  However, the Veteran was provided adequate VCAA notice for this particular issue in a letter dated in May 2009.

In any event, regardless of whether the notice and assistance requirements have been met, such defect is not prejudicial to the Veteran, given the completely favorable disposition for the service connection issue on appeal for an acquired psychiatric disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 192-94 (1993); VAOPGCPREC 16-92.

II.  Service Connection Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, the major depressive disorder issue on appeal is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply in the present case.

That is, major depressive disorder with anxiety is not listed as a psychosis under 38 C.F.R. § 3.384.  In fact, in comments accompanying 38 C.F.R. § 3.384, VA specifically excluded major depressive disorder, bipolar disorder, mood disorder with psychotic features, and anxiety disorders from the definition of "psychosis" because they did not conform to the terminology employed in American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 71 Fed. Reg. 42758-60 (July 28, 2006).  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court has held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board grants the appeal for service connection for major depressive disorder with anxiety.    

The Veteran contends that he has current depression and anxiety that developed as the result of various stressful events that occurred during his military service in the Army from 1986 to 1989.  He indicates he reported his psychiatric problems during service to an Army Chaplain, but this individual essentially ignored him.  Post-service, he says his psychiatric problems worsened over the years, but he did not receive formal treatment until the 2000s.  See April 2009 claim; November 2009 and March 2011 and August 2014 Veteran's statements; June 2012 VA Form 9; July 2016 Veteran's affidavit.  During the course of the appeal, the Veteran has identified the following in-service stressful events and circumstances, which according to him contributed to his current psychiatric problems:  

* He reports being hospitalized for mononucleosis in September 1987 upon arriving in Korea;
* He reports being tackled by an angry commanding officer during a football game, causing a long-term nagging right shoulder injury;
* He reports that in Korea he was exposed to prostitution, frequent rioting, monsoons, the black market, and the Korean Demilitarized Zone (DMZ);  
* He alleges that his wife was raped while he was away in Korea, and that he had an idea that it was going to happen while he was there but he was unable to do anything about it;  
* He alleges that a North Korean soldier pointed a rifle at him near the DMZ;
* He reports that he saw a Bengal tiger or other type of wild cat on the DMZ that also frightened him; 
* He reports seeing a U.S. solider get drunk and jump from a building killing himself;
* He reports having issues with obesity for which he was ridiculed and teased throughout his active duty;
* He reports he was thrown from a moving Humvee during his active duty; 
* And he reports a drunken officer almost ran over him while driving a vehicle. 

Initially, the Board acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board finds no probative evidence that the Veteran engaged in actual combat with the enemy.  The Veteran's service personnel records (SPRs) and DD Form 214 only show that he served in a combat zone, but they do not document receipt of medals, badges, wounds, or decorations that specifically denote combat with the enemy.  In fact, the Veteran has never asserted he was in actual combat, despite his military occupational specialty (MOS) as a heavy anti-armor weapons infantryman and an ammunition bearer.  Thus, the benefits of the combat presumption do not apply here.  

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  See 38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, a May 2014 VA psychological examiner and a November 2016 private psychological evaluation of Dr. D.M., Ph.D., have diagnosed the Veteran with major depressive disorder with anxiety or a similarly phrased disorder.  VA treatment records dated from 2008 to 2016 have rendered a similar diagnosis.  Thus, it is undisputed the Veteran has a current psychiatric disability - major depressive disorder with anxiety.  The remaining is whether this disorder manifested in service or is otherwise related thereto.

At the outset, with regard to the preexistence of a psychiatric disability prior to service, at the Veteran's October 1985 enlistment examination, the Veteran denied any psychiatric problems, and no objective psychiatric abnormality was found or noted at enlistment.  Moreover, there is no contemporary medical evidence of psychiatric treatment prior to 1985 for the Veteran.  In addition, the Veteran and his attorney have not contended that a preexisting psychiatric disorder was aggravated by his military service.  Thus, at this juncture, the presumption of soundness would apply in the present case.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2016).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

The Board emphasizes that in a case, such as this one, where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to VA to demonstrate by "clear and unmistakable" evidence that (1) the condition preexisted service and (2) this condition was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  See also VAOPGCPREC 3-2003 (July 16, 2003).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

The Board has considered that prior to the Veteran's enlistment into service in October 1985, there is some latter medical evidence of record suggestive that he had a preexisting psychiatric disability.  Specifically, the March 2014 VA psychological examiner, after interviewing the Veteran, assessed in March 2014 and December 2014 VA medical opinions that it was "at least as likely as not" that the Veteran's psychological stressors and depression predated his military service, based on reported difficulties during the Veteran's childhood and adolescence.  However, in contrast, in an April 2015 VHA medical opinion, after a thorough review of the claims folder, a VHA psychiatrist opined there is not "clear and unmistakable" evidence that the Veteran had a psychiatric disorder prior to entering into service in 1985.  The VHA psychiatrist reasoned that there was no concrete documentation of any diagnosis or treatment of any mental disorder prior to the Veteran's military service.  The VHA psychiatrist further remarked that the earlier 2014 VA psychological examiner's opinions regarding the preexistence of a psychiatric disability were "speculation," but not "clear and unmistakable" evidence.  On this point, "[c]lear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In the present case, the preexistence of the Veteran's psychiatric disability prior to service is debatable.  The evidence of record is mixed on that issue.  Thus, it cannot be said that the evidence of record "clearly and unmistakably" shows that the Veteran had a preexisting psychiatric disorder, prior to his enlistment in the Army in 1985.  Therefore, the Board's analysis must turn to the issue of whether a current psychiatric disability was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-2003 (July 16, 2003). 

Turning to the second requirement of direct in-service incurrence, the Veterans service treatment records (STRs) dated from 1986 to 1989 are negative for any complaint, treatment, or diagnosis of a psychiatric disorder.  In a January 1989 STR disposition form, it was noted that the Veteran decided not to undergo a separation examination.  However, his in-service description of having a North Korean soldier point a weapon at him near the DMZ is consistent with the places, types, and circumstances of service in Korea from September 1987 to January 1989, especially his MOS as a heavy anti-armor weapons infantryman.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Also, other STRs and SPRs verify elements of the stressful events and circumstances of the Veteran's service as he described.  For example, an August 1987 SPR transfer record noted that the Veteran was overweight and was transferred.  STRs dated in 1986 and 1987 confirm right shoulder surgery and ongoing dislocations after playing football and water polo during service.  A September 1987 STR inpatient record discussed how the Veteran was hospitalized for five days in September 1987 at the 121st Evacuation Hospital in Seoul, Korea for infectious mononucleosis.  There was a two-week history of malaise, three days of sore throat and fever, difficulty swallowing, a swollen neck, and headaches.   

Post-service, the Veteran was treated for anxiety and depression beginning in the 2000s.  VA and private treatment records dated in the 2000s document various post-service stressors such as caring for a bedridden wife, a sick mother, a sick sister, homelessness, the loss of work beginning in 2009, the loss of a home, and a history of drug and alcohol abuse.  He reported being "overwhelmed" by all of these problems.  See November 2008 VA psychiatric note; December 2008 VA mental health program initial evaluation.  But some of these records also reference a reported history of depression and anxiety from the time of his military service in Korea.  See February 2011 private psychological examination; VA treatment records dated from 2008 to 2016.  The Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  


Post-service, as to the third requirement of a nexus, there is probative medical evidence of a nexus or link between the Veteran's current major depressive disorder with anxiety and the stressful incidents and events of his service in Korea from 1987 to 1989.   Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In this regard, the record is mixed and reflects several favorable and unfavorable medical opinions with regard to the nexus requirement.  However, upon review of this evidence, the Board concludes that the evidence of record is equally balanced in finding that the Veteran has current major depressive disorder with anxiety at least partially related to the stressful incidents and events of his service in Korea from 1987 to 1989.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to favorable evidence, a November 2016 private psychologist, Dr. D.M., Ph.D., after an extensive interview of the Veteran and review of the claims folder, offered a favorable nexus opinion.  Dr. D.M. discussed in detail the Veteran's in-service experiences and his MOS as a heavy anti-armor weapons infantryman while deployed to Korea and stationed at the DMZ.  Many of the descriptions matched the in-service stressful events the Veteran had alleged throughout the appeal.  In response to these stressors, Dr. D.M. stated that the Veteran developed symptoms of depression and anxiety that have impaired his occupational and social functioning.  Overall, the Veteran reported that his time in-service was "like being in hell."  His right shoulder was permanently injured, his wife was raped, he witnessed a suicide, he ran across a Bengal tiger, he had a gun pointed at him by a North Korean soldier along the DMZ, he was ridiculed and ostracized by fellow service members, including his commanding officers, and he experienced life threatening stressors.  Towards the end of his time in-service, his symptoms of depression and anxiety increased.   

Dr. D.M. believed the Veteran had met the full DSM-V criteria for major depressive disorder, moderate.  The Veteran has suffered from depression which more likely than not began in-service and is documented in his medical records and was evident during a clinical interview.  Dr. D.M. stated "[i]t is at least as likely as not" that his major depressive disorder began in service as a result of his right shoulder injury, among other factors.  (It is noted that the Veteran's right shoulder injury is already service-connected as well).  As described in his July 2016 affidavit, after his right shoulder injury, the Veteran was unable to perform duties in service including firing his weapon, or any other required intense physical activity.  He had planned to make a career out of his military service and therefore began to feel depressed and anxious when he could no longer perform basic requirements of service. 

The Board adds that the VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  Moreover, the Board is cognizant that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

In contrast, with regard to the unfavorable evidence, at a March 2014 VA psychological examination with December 2014 VA addendum opinion, a VA psychologist assessed there was no nexus or link between the Veteran's current depressive disorder with anxiety and the events of his military service in Korea.  The VA examiner also extensively discussed the Veteran's in-service and post-service history.  The VA examiner placed particular emphasis on the Veteran's post-service stressors such as caring for a bedridden wife who has multiple sclerosis, a sick mother who has Alzheimer's Disease, a sick sister, homelessness, the loss of work beginning in 2009, the loss of a home, and a history of drug and alcohol abuse.  The VA examiner also emphasized the significance of the Veteran's pre-service psychosocial stressors and inclination towards depression.  The VA examiner did acknowledge that many of the events during service also stressed out the Veteran due to his inclination towards depression.  The VA examiner assessed that the Veteran "was stressed and depressed pre-military, during the military, and post-military."  The VA examiner reflected that these "current [post-service] stressors are indeed very troubling, and negatively impact the Veteran's current mental health much more than his reported military stressors."  Therefore, it is at least as likely as not that his family stressors, particularly his wife's deteriorating condition due to multiple sclerosis, are the primary cause of the Veteran's current mental disorder, and it is less likely than not that the Veteran's military experiences are the cause of, or permanently exacerbated, his current functional impairments.  The Veteran does meet the criteria for persistent depressive disorder, early onset, with anxious distress as defined by the DSM-V, but it is less likely than not that this mental disorder was caused by his military experiences. 

In a December 2014 VA addendum psychological opinion, the VA psychologist went into detail discussing whether there was aggravation of a preexisting psychiatric disability during the Veteran's active duty service.  The VA examiner commented that during his comprehensive psychological examination, it became evident that the Veteran has a predisposition to view events as stressful, even when objective evidence shows otherwise, and he repeatedly claimed that he takes active steps to make himself unhappy.  Whenever a person intentionally finds reasons to be upset or worried, it is impossible to determine if events they experience are in fact truly traumatizing events, or just that person's attempt to find something about which to be bothered.  In such cases, it becomes impossible to determine what is actually a manifest and definable stressor (and consistent psychiatric response), since there is symptom magnification and distortion driven by a desire to be unhappy.  However, there is ample evidence showing that the Veteran had a preexisting mental disorder that developed long before his military service.  By the time the Veteran enlisted in the military, this predisposition was well developed and more likely than not caused him to view military life as more stressful than other people in the same position.  Therefore, it is at least as likely as not that the Veteran did not develop his current acquired psychiatric disability while still in service.  The Veteran's military experiences never caused, and never exacerbated or permanently altered the natural course of his preexisting depressive disorder.

Finally, in an April 2015 VHA opinion, a VHA psychiatrist opined that the Veteran's current psychiatric disability did not begin and was not related to military service.  The VHA psychiatrist reasoned that the "majority" of the Veteran's stressors were due to post-service experiences outside of military service - his wife's illness, homelessness, the death of his father, and his mother leaving at an early age.   

But notably, neither the March 2014 / December 2014 VA psychologist examiner nor the April 2015 VHA psychiatrist who rendered unfavorable opinions as to a nexus, ruled out that the Veteran's in-service experiences did not have some causative effect on his current psychiatric condition.  Also, as to the theory that the Veteran's psychiatric problems preexisted his military service, as discussed in detail above, this has not been established by VA's rigorous "clear and unmistakable" evidence standard.  This somewhat diminishes the probative value of the March 2014 / December 2014 VA psychologist examiner's opinions.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence on the acquired psychiatric disorder issue on appeal.  Certain elements of both the positive and negative medical opinions in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  

Given the law and the medical evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow service connection for major depressive disorder with anxiety.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for major depressive disorder with anxiety is granted.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


